Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Response to Communication(s)
2.	This office action is responsive to the Response filed on December 21, 2021. Claims 1-13 are now pending in the application.
	
Priority
3.	Receipt is acknowledged of papers submitted (EP 16163458.9, filed 03/31/2016 and EP 16172341.6, fled 05/31/2016) for foreign priority under 35 USC. 119(a)-td), which papers have been placed of record in the file.

Information Disclosure Statement
4. 	The information disclosure statement filed 12/21/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. It has been considered and placed in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1 and 13 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 10,728,714 (U.S. Application No. 16/085,382 previously prosecuted and issued on 07/28/2020; hereinafter 
	Claims 1-2 and 6-7 of the ‘8714 patent teach essentially the same method steps (see claim 1 of the instant application) and base station (see claims 13 of the instant application), such as communicating with mobile terminals assigned to the second group over multicast; interrogating for indications of signal quality of the received signal by the mobile terminal (e.g. “receive information derived from signal quality at mobile terminal’); assigning/communicating with mobile terminals based on comparing the indication of signal quality with signal quality threshold value (e.g. “providing to mobile terminal instruction based on comparison based on the first threshold’); assigning/communicating over unicast with mobile terminals (e.g. instructing the mobile terminal) assigned to the first group that were previously in the second group and were subsequently assigned to the first group (as claimed in claims 1-2; wherein “assigning/communicating with mobile terminals, e.g. instructing the mobile terminals, that were previously in the second group, e.g. multicast, to the first group, e.g. unicast,” over unicast obviously is “instruct the mobile terminal to switch to unicast”); wherein the threshold value is variable depend on the radio resource usage load at the base station or traffic levels on communication channels (e.g. ‘varying the threshold in dependence on a measure of network loading’).
However, such difference/variant appears to be either rewording, paraphrasing a certain limitation or using different wording but meaning is the same. Such difference is deemed obvious to those skilled in the art of claim drafting to express a certain limitation in different style of writing or word usage, but meaning is the same; therefore, a skilled artisan would have recognized that claims 1 and 13 of the instant application is an obvious variation of 

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-3 and 5-13 are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (U.S. 10,292,020; hereinafter refer as ‘Frost’) in view of Prasad et al. (U.S. 10,219,245; hereinafter ‘Prasad’).
	
	- In regard to claim 1, Frost discloses for the method of operating a mobile communication network comprising a plurality of base stations, each base station comprising at least one transceiver, wherein a first transceiver is comprised in a first base station (for example see col. 1, lines 50-55; claim 1; where ‘transceiver’ is obvious in eNodeBs for receiving/transmitting signal, i.e. “interface(s)” as disclosed in col. 9, lines 18-19), which comprises
serve a mobile terminal over multicast/broadcast across a network (for example see col. 1, lines 50-55; col. 3, lines 34-39: MBMS or multimedia broadcast and multicast service); 
receive information derives from received multicast/broadcast serving signal at the mobile terminal (for example see col. 1, lines 56-59; col. 3, lines 49-63); and 
wherein the first instructions instruct the mobile terminal to switch to unicast (for example see col. 3, line 63 through col. 4, line 4; col. 7, lines 52-54).
Frost does disclose for step of “provide to the mobile terminal first instructions based on the comparison based on ‘load’ with threshold (for example see col. 3, line 63 through col. 4, line 4; col. 4, lines 44-62; col. 6, lines 5-18); but fails to explicitly disclose wherein the first comparison is based on comparison of the ‘quality of serving signal’ received at the mobile terminal’ and ‘varying the threshold in dependence on a measure of loading of the network’. However, such limitation lacks thereof from Frost reference is well known and disclosed by Prasad.
Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. varying threshold, as long as there is no overload or congestion scenario... If overload or congestion scenario happens, the eNB should restore the original QoS parameters. Whether to restore the original QoS parameters depends on the configuration in the eNB received from UE or MBMS bearer establishment during steps (1) or (2) of fig. 6, e.g. ‘varying the threshold in dependence on a measure of loading of the network’, (for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

- Regarding claim 13, the combination of Prasad and Frost also discloses for the base station (for example see Frost: eNB in fig. 5) having limitations mirrored method steps of claim 1, respectively. Therefore, it is rejected for the same rationales applied to claim 1 discussed 

- In regard to claim 2, in addition to features in base claim 1 (see rationales discussed above), the combination of Prasad and Frost further discloses for receiving further information and providing second instruction based on second comparison (for example see Frost: figs. 5-6; col. 4, lines 5-11: ‘compare actual load against threshold or other criteria (or otherwise make a calculation), e.g. other comparison; col. 6, lines 16-18: other thresholds; Prasad: col. 14, line 60 through col. 15, line 13).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. varying threshold, as long as there is no overload or congestion scenario... If overload or congestion scenario happens, the eNB should restore the original QoS parameters. Whether to restore the original QoS parameters depends on the configuration in the eNB received from UE or MBMS bearer establishment during steps (1) or (2) of fig. 6, e.g. ‘varying the threshold in dependence on a measure of loading of the network’, (for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

	- Regarding claim 3, in addition to features in base claims (see rationales discussed above), the combination of Cherian and Frost further discloses for varying the ‘second threshold’ in dependence on a measure of loading of the network (for example see Prasad: col. 13, line 59 through col. 14, line 14: ‘change or upgrade DRB’s QoS parameters (QCI, ARP, etc.), e.g. varying threshold, as long as there is no overload or congestion scenario... If overload or congestion scenario happens, the eNB should restore the original QoS parameters. Whether to restore the original QoS parameters depends on the configuration in the eNB received from UE or MBMS bearer establishment during steps (1) or (2) of fig. 6’; wherein ‘overload’ is just subsequence result of “measure of loading”).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. varying threshold, as long as there is no overload or congestion scenario... If overload or for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

- In regard to claims 5-6, in addition to features in base claim 1 (see rationales discussed above), the combination of Prasad and Frost further discloses for wherein, upon detecting an increase/decrease in the loading of the network, to reduce/increase the rate at which mobile terminals served by the first base station are switched to unicast (for example Frost: Fig. 11; col. 3, line 49 through col. 4, line 4).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

- Regarding claim 7, in addition to features in base claims (see rationales discussed above), the combination of Cherian and Frost further discloses for varying at least one of the first threshold or the second threshold based on detected conditions on a communications channels between the base station and the mobile terminal (for example see Frost: col. 10, lines 30-43: information for overload on eMBMS channel).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. varying threshold, as long as there is no overload or congestion scenario... If overload or congestion scenario happens, the eNB should restore the original QoS parameters. Whether to restore the original QoS parameters depends on the configuration in the eNB received from UE or MBMS bearer establishment during steps (1) or (2) of fig. 6, e.g. ‘varying the threshold in dependence on a measure of loading of the network’, (for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

- In regard to claim 8, in addition to features in base claim 1 (see rationales discussed above), the combination of Prasad and Frost further discloses for at least one of a radio resource usage load or traffic levels (for example see Frost: claim 1; Prasad: col. 13, line 59 through col. 14, line 14; claim 19).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. varying threshold, as long as there is no overload or congestion scenario... If overload or congestion scenario happens, the eNB should restore the original QoS parameters. Whether to restore the original QoS parameters depends on the configuration in the eNB received from UE or MBMS bearer establishment during steps (1) or (2) of fig. 6, e.g. ‘varying the threshold in dependence on a measure of loading of the network’, (for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

- Regarding claim 9, in addition to features in base claims (see rationales discussed above), the combination of Prasad and Frost further discloses for wherein the mobile terminal is in motion relative to the base station (for example see Frost: col. 1, lines 50-61; Prasad: fig. 5).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57. 

- In regard to claim 10, in addition to features in base claims (see rationales discussed above), the combination of Prasad and Frost further discloses for first and second transceivers in the base station (for example see Frost: col. 1, lines 50-55; claim 1; where ‘transceiver’ is obvious in eNodeBs for receiving/transmitting signal, i.e. “interface(s)” as disclosed in fig. 5; col. 9, lines 18-19).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. varying threshold, as long as there is no overload or congestion scenario... If overload or congestion scenario happens, the eNB should restore the original QoS parameters. Whether to restore the original QoS parameters depends on the configuration in the eNB received from UE or MBMS bearer establishment during steps (1) or (2) of fig. 6, e.g. ‘varying the threshold in dependence on a measure of loading of the network’, (for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

- Regarding claims 11-12, in addition to features in base claim 1 (see rationales discussed above), the combination of Prasad and Frost further discloses for instruction to trigger the threshold (for example see Frost: col. 6, lines 1-4; col. 11, lines 9-13).
Frost lacks what Prasad discloses system/device and method for providing multicast/broadcast service continuity for mobile terminals (for example see figs. 1, 5; Abstract; col. 5, lines 19-25) and providing to the mobile terminal first instructions based on a first comparison of the quality of the multicast/broadcast serving signal received at the mobile terminal to switch to unicast, wherein the first comparison is based on a first threshold (for example see col. 5, lines 4-14; col. 8, lines 21-31; col. 10, line 56 through col. 11, line 35; col. 12, lines 32-54; col. 15, lines 1-13: comparing signal strength determine threshold as in fig. 11; col. 19, lines 28-35); and the eNB can temporarily change or upgrade QoS parameters, e.g. for example see fig. 11; col. 13, line 59 through col. 14, line 14; wherein ‘overload’ is just subsequence result of “measure of loading”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate Prasad’s invention, e.g. comparing signal quality based on threshold and varying threshold on load, into Frost’s system to provide the reliable transmission of the MBMS data to the UE as disclosed in Prasad: col. 5, lines 43-57.

7. 	Examiner's Note: In the case of amending the claimed invention, Applicant is respectfully requested to identify the portion(s) or passage(s) as originally filed of the specification, which dictate(s) the structure relied on for proper interpretation on which these amendments are based, including the amended dependent claims in the corresponding embodiment; indicate how the subject-matter of the new claim differs from the state of the art and significance thereof; and also to verify and ascertain the metes and bounds of the claimed invention.

Response to Amendment/Arguments
8.	Applicant’s amendment/arguments filed on 12/21/2021, are acknowledged and have been fully considered.
	With respect to the rejections of claims 1 and 13 on the ground of non-statutory double patenting (37 CFR 1.321) as being unpatentable over claims 1-2 and 6-7 of U.S. Patent No. 10,728,714, applicant argues that claims 1-2 of the ‘8714 Patent does not recite “wherein the first instructions instruct the mobile terminal to switch to unicast” (see REMARKS, page 8). 
	With respect to the rejection of claims 1-3 and 5-13 under 35 U.S.C. 103 as unpatentable over U.S. 10,292, 020 (“Frost”) in view of U.S. 9,826,502 (“Cherian”), Applicant’s response/arguments (see REMARKS, page 9) are acknowledged and have been fully considered; but are moot in view of the new ground(s) of rejection.

Allowable Subject Matter
9.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Features claim in the claim are not taught or suggested in any of the prior art of records.
The following is a statement of reasons for the indication of allowable subject matter: the above claim 4, including all of the limitations of the base claim and any intervening claims, both recite limitations “receiving further information ... by the first transceiver ... and the signal quality of a second signal received at the mobile terminal from a second transceiver; and providing to the mobile terminal third instructions based on a third comparison of the quality of the unicast serving signal received at the mobile terminal and the quality of the second signal received at the mobile terminal; wherein the third instructions instruct the mobile terminal to transition to being served by the second transceiver” that do not appear in the prior art of record, considered individually or in combination, fails to further teach the aforementioned limitations in a manner as cited in the claim and dependent claims.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (U.S. 9,820,259) and Fujishiro et al. (U.S. 10,492,239) are all cited to show system/devices and methods for improving multicast/broadcast/unicast in wireless telecommunication networks, which are considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tri H. Phan, whose telephone number is (571) 272-3074.  The examiner can normally be reached on M-F (8:00Am-4:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H. Pham can be reached on (571) 272-3179. 



/TRI H PHAN/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        


March 5, 2022